Citation Nr: 1536043	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  13-23 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for left knee degenerative joint disease (hereinafter "left knee DJD").  


REPRESENTATION

The Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from January 1962 to February 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from June 2009 and September 2011 rating decisions from the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied a disability rating in excess of 10 percent for the left knee disability.  A claim for an increased rating for the left knee DJD was received in November 2008.  

In an August 2013 substantive appeal (VA Form 9), the Veteran requested a Board videoconference hearing at the local VA RO before a Veterans Law Judge sitting in Washington, DC.  In April 2015, through the representative, the Veteran withdrew the hearing request.  38 C.F.R. § 20.704 (2015).  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In an April 2015 written statement, the Veteran's representative contended that the left knee disability had worsened since the December 2012 VA examination, and that, because the VA examination was over two years old, the Board cannot adequately evaluate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95.   However, where a veteran claims that a disability is worse than when originally rated, and the available evidence is too remote to adequately determine the current state of the disability, VA must provide a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  Therefore, the Board finds that further examination is required so that the decision is based on a record that contains a current examination.  

Furthermore, on the August 2013 substantive appeal, the Veteran asserted he was receiving treatment for the left knee DJD disability and would provide copies of the treatment records at a later date.  Review of the claims file does not reveal any additional treatment (medical) records after August 2013.  VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to the service-connected left knee DJD disability, specifically any records dated after August 2013.  

2.  The AOJ should request the Veteran identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for the left knee DJD disability (if treatment records are not already of record).

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for left knee disability or the appropriate authorizations so the AOJ can obtain these records on the Veteran's behalf.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

3.  Schedule a VA examination to assist in determining the current severity of the service-connected left knee DJD disability.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

4.  Then, readjudicate the appeal.  If the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

